Order entered July 22, 2019




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                         No. 05-18-01263-CR
                                         No. 05-18-01264-CR

                       CHRISTOPHER EUGENE ADDISON, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                      Trial Court Cause Nos. F-1776577-J & F17-76578-J

                                               ORDER
        Before the Court is appellant’s July 16, 2019 third motion to extend the time to file his

brief. Appellant has tendered his brief with the motion. We GRANT the motion and ORDER

appellant’s brief filed as of the date of this order.


                                                          /s/   LANA MYERS
                                                                JUSTICE